DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stem extending from the engagement portion” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 1 is objected to because of the following informalities:  
  Claim 1, line 4 recites the limitation “eye of a user…”. Please amend to read as --eye of the user--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation the adhesive portion 
Claim 10 recites the limitation "the anchor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-8, 11-15, 17 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grenon (US 2011/0022010).
Regarding claim 1, Grenon discloses a device (fig.3), comprising: a frame (fig.3; mask 200) securably positionable on a face of a user (fig.3, [0049] and [0052]), the frame (mask 200) comprising an engagement portion (fig.3; eyepieces 220) operably coupled to a support portion (nose piece or bridge 240 and/or headband 210), the engagement portion (mask eyepieces 220) positionable over an eye of a user (the mask eyepieces 220 are placed firmly in place against the surrounding the eyes, see [0052]), the engagement portion (mask eyepieces 220) extending between a medial side and a lateral side thereof (fig.3), wherein the support portion (nose piece or bridge 240) is securable to the face of the user peripheral to an eye area thereof [0056], wherein the eye area comprises both an upper eyelid and a lower eyelid of the eye [0056]; and a reusable energy source (pump 100) operably coupled to the frame and within at least the engagement portion of the frame; wherein the frame and the reusable energy source cooperate to apply energy to the upper eyelid or the lower eyelid of the eye of the user 
Regarding claim 2, Grenon discloses the device of claim 1, wherein the engagement portion comprises a first engagement portion (left eyepiece 220), wherein the frame further comprises a second engagement portion (right eyepiece 220) spaced apart from the first engagement portion (fig.3).
Regarding claim 3, Grenon discloses the device of claim 2, wherein the first engagement portion and the second engagement portion are coupled via the support portion (left and right of eyepiece 220), the support portion (nose piece or bridge 240, [0052]) extending between the respective medial sides of the first engagement portion (and the second engagement portion, wherein the support portion is positionable on a portion of a nose of the user [0052].
Regarding claim 4, Grenon discloses the device of claim 3, wherein the support portion comprises a resilient member that applies pressure to opposing sides of the bridge of the nose of the user [0052].
Regarding claim 7, Grenon discloses the device of claim 2, wherein the support portion comprises a resilient member extending between a lateral side of the first engagement portion and a lateral side of the second engagement portion, the resilient member being positionable around an occipital portion of a head of the user (fig.3, [0052], “a headband 210 which is connected to the outer edges of mask eyepieces 220.  Headband 210 should be fabricated from a flexible material such as rubber, but should maintain the eyepieces firmly in place against the orbit and cheek areas surrounding the eye”).
Regarding claim 8, Grenon discloses the device of claim 7, wherein the resilient member urges the first engagement portion and the second engagement portion to each contact the upper lid or the lower lid of a respective eye of the user at a substantially uniform pressure when positioned around the occipital portion of the head of the user (fig.3). The headband 210 is coupled to both engagements portions and is configured to apply substantially uniform pressure when positioned around the occipital portion of the head of the user (fig.3, see also [0052])
Regarding claim 11, Grenon discloses the device of claim 1, wherein the engagement portion is positionable in contact with the upper eyelid or the lower eyelid when the frame is positioned on the face of the user (fig.3, [0052]).
Regarding claim 12, Grenon discloses the device of claim 11, wherein the frame urges the engagement portion into contact with the upper eyelid or the lower eyelid of the at least one eye of the user ([0055], fig.5).
Regarding claim 13, Grenon discloses the device of claim 1, wherein the engagement portion is further contoured to follow the location of the Meibomian glands when the frame is positioned on the face of the user (fig.3).
Regarding claim 14, Grenon discloses the device of claim 1, wherein at least the engagement portion of the frame is moldable to match the curvature of the upper eyelid or the lower eyelid (the eyepiece 220 includes flexible portion 230 that are moldable to match the curvature of the face of the user, see [0052]).
Regarding claim 15, Grenon discloses the device of claim 1, wherein the reusable energy source comprises an exothermic energy source or an endothermic energy source (the heated fluid is an exothermic energy source).
Regarding claim 17, Grenon discloses the device of claim 1, wherein the reusable energy source comprises a thermal energy source or a vibrational energy source (the heated fluid is heated by a thermal source [0056]).
Regarding claim 19, Grenon discloses the device of claim 1, wherein at least a portion of the engagement portion is contoured to match the shape of the upper eyelid or the lower eyelid of the eye of the use (the device is applied to the exterior surface of the eyelied, proximate the meibomian glands to be treated, see [0056]) ([0052]). 

Claim 21 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang (US 5,645,749). 
Regarding claim 21,  Wang discloses a device, comprising: a frame securably positionable on a face of a user (fig.5), the frame comprising an engagement portion operably coupled to a support portion (see annotated figure below), the engagement portion positionable over an eye of a user (fig.5, see also col.2, line 31-34), the engagement portion extending between a medial side and a lateral side thereof (fig.5, see also col.2, line 31-34), wherein the support portion is securable to the face of the user peripheral to an eye area thereof (fig.5, see also col.2, line 31-34), wherein the eye area comprises both an upper eyelid and a lower eyelid of the eye (fig.5, see also col.2, line 31-34); and a reusable energy source operably coupled to at least the engagement portion of the frame (fig.2; see also col.2, line 3-22), wherein the reusable energy source comprises super saturated sodium acetate and a metallic trigger (col2, line 3-22); wherein the frame and the reusable energy source cooperate to apply energy to the upper eyelid or the lower eyelid of the eye of the user via at least a portion of the .

    PNG
    media_image1.png
    520
    623
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grenon (US 2011/0022010) in view of Abreu (US 2015/0209174).
Regarding claim 5-6 and 9-10 , Grenon discloses the device of claim 3, wherein the support portion comprises an adhesive for adhering the support portion to a portion of the nose of the user;  wherein the support portion further comprises a first earpiece and a second earpiece, each of the first and second earpiece being engageable with a respective ear of the user, the first earpiece coupled to and extending away from the lateral side of the first engagement portion, and the second earpiece coupled to and extending away from the lateral side of the second engagement portion; wherein a first end of the support portion is coupled to the engagement portion and a second end of the support member opposite the first end extends away from the engagement portion, wherein a region proximate the second end comprises an adhesive; and wherein the adhesive portion of the anchor is adherable to at least one location, wherein the at least one location is a region superior to the eye area, a region inferior to the eye area, a temporal region, or a nasal region.
any of the embodiments of this disclosure for human use including but not limited to, eyeglasses, frames, facial bands, forehead bands goggles, adhesives, patches, clips, and the like [0206]. Abreu further teaches in an exemplary embodiment, straps 530 and 536 may be fastened using a hook and loop arrangement, but may also use snaps, buttons, ties, hooks, adhesive, or other fastening mechanism, device, or apparatus (fig. 110, see also [0218]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Grenon with the support portion comprises an adhesive for adhering the support portion to a portion anywhere including nose, a first earpiece and a second earpiece and an engagement portion that includes adhesive as toughing by Abreu for the purpose of having multiple choice of disposing the device as desired.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grenon (US 2011/0022010) in view of Wang (US 5,645,749).
Regarding claim 16, Grenon discloses the device as claimed above. However, Grenon does not disclose wherein the reusable energy source is an exothermic energy source comprising comprises super saturated sodium acetate and a trigger.
Wang teaches a flexible plastic bag that can be shaped like an eyepiece comprises saturated sodium acetate solution contained in the plastic bag and an activator disposed in contact with saturated sodium acetate solution 2 for activating saturated sodium acetate solution, causing it to pass from the liquid phase to a crystalline substantially . 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner failed to find prior art, neither alone, nor in combination, that discloses wherein device further comprises a stem extending from the engagement portion towards the eye for promoting blinking thereof when the frame is positioned on the face of the user while also including each and every limitation set forth in the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794